EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No.2 to Registration Statement on Form S-1 of our report dated June 18, 2010, except for Note 14 for which the date is October 25, 2010, relating to the consolidated financial statements of Xtreme Oil & Gas, Inc. and Subsidiaries, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under the heading “Experts” in such Prospectus. LBB & Associates Ltd., LLP Houston, Texas December 10, 2010
